FILEDINCOLflT Oc APPEALS
                                                                   I* Cojt o' Appeais District




                                                                                     FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                       •nils' ilL"'*'




12/9/2015                        ;83                           COA No. 12-12-00425-CR
JOHNSON, TERENCE           Tr. Ct. No. 12-06-00189-CR                                     PD-0228-14
On this day, the State's motion for rehearing has been denied.
                                                                              Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              PAM ESTES
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *